      Case 4:20-cv-00591-MWB Document 24 Filed 09/24/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DUSTIN REEDER,                                   No. 4:20-CV-00591

            Plaintiff,                           (Judge Brann)

      v.

DAMON HAGAN, DEREK
SLAUGHTER, THE CITY OF
WILLIAMSPORT and its COUNCIL
FRATERNAL ORDER OF POLICE
(LODGE 29), and FRED MILLER,

           Defendants.

                                   ORDER

     AND NOW, this 24th day of September 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Defendants’ Motions to Dismiss, Docs. 10, 12, and 14, are

           GRANTED.

     2.    Plaintiff may file an amended complaint by October 15, 2020. If no

           amended complaint is filed by that date, the action will be summarily

           dismissed pursuant to Fed. R. Civ. P. 41(b).

                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
